IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-21-00315-CR

                     EX PARTE SHAKEAL MONTREY MOZON



                                 From the 66th District Court
                                     Hill County, Texas
                                   Trial Court No. F311-21


                                MEMORANDUM OPINION


        Shakeal Montrey Mozon was charged by indictment with sexual assault of a child.

See TEX. PENAL CODE ANN. § 22.011(a)(2). Bail was set at $250,000. Mozon filed a pre-trial

application for writ of habeas corpus in the trial court asserting that his bail was excessive

and requesting reasonable bail. After a hearing, the trial court denied Mozon’s habeas

application. Mozon appealed.

        On January 5, 2022, counsel for Mozon filed a “Motion to Withdraw Notice of

Appeal and Dismiss Appeal.”1 In this document, counsel indicated that, on December


        1Although styled as a motion to dismiss, counsel’s January 5, 2022 motion is not signed by Mozon.
Thus, the motion does not comply with Texas Rule of Appellate Procedure 42.2(a), which requires that both
“appellant and his or her attorney must sign the written motion to dismiss and file it in duplicate with the
21, 2021, Mozon pleaded guilty to the charged offense of sexual assault of a child.

Counsel further argued that, as a result of the guilty plea, Mozon’s appeal from the denial

of his habeas application regarding the amount of bail is now moot.

       A case that is moot is normally not justiciable. See Pharris v. State, 165 S.W.3d 681,

687-88 (Tex. Crim. App. 2005). As such, the mootness doctrine limits courts to deciding

cases in which an actual controversy exists. See Ex parte Flores, 130 S.W.3d 100, 104-05

(Tex. App.—El Paso 2003, pet. ref’d). “When there has ceased to be a controversy

between the litigating parties which is due to events occurring after judgment has been

rendered by the trial court, the decision of the appellate court would be a mere academic

exercise and the court may not decide the appeal.” Id. at 105. “The longstanding rule in

Texas regarding habeas corpus is that where the premise of a habeas corpus application

is destroyed by subsequent developments, the legal issues raised thereunder are moot.”

Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (per

curiam) (internal citations & quotations omitted).

       In Martinez v. State, the Court of Criminal Appeals held that a conviction rendered

moot a complaint regarding bail because the defendant was “no longer subject to pre-

trial confinement.” 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); see Kniatt v. State, 206




appellate clerk, who must immediately send the duplicate copy to the trial court clerk.” TEX. R. APP. P.
42.2(a). However, this is of no consequence because Mozon has pleaded guilty to the charged offense,
which, as we conclude above, mooted his appeal from the denial of his habeas application regarding the
amount of bail.

Ex parte Mozon                                                                                   Page 2
S.W.3d 657, 665 (Tex. Crim. App. 2006) (Keller, P.J., concurring) (“Martinez held that a

conviction rendered moot a complaint regarding bail because the defendant was “no

longer subject to pre-trial confinement. Essentially, these types of claims apply only at

certain stages of the prosecution, and they disappear once the prosecution progresses

past the stage in question.”).

       Because Mozon has pleaded guilty to the charged offense and is no longer subject

to pre-trial confinement, we conclude that Mozon’s appeal is moot. See Martinez, 826

S.W.2d at 620; Ex parte Guerrero, 99 S.W.3d at 853; see also Kniatt, 206 S.W.3d at 665. As

such, we dismiss this appeal for want of jurisdiction.




                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed January 12, 2022
Do not publish
[CR25]




Ex parte Mozon                                                                      Page 3